



Exhibit 10.1




Housing Allowance for President and Chief Executive Officer


On February 24, 2017, the Compensation and Personnel Committee (the “Committee”)
of the Board of Directors of Vectrus, Inc. (the “Company”) approved a housing
allowance for Charles L. Prow, the Company’s President and Chief Executive
Officer, in the amount of $3,000 per month. Mr. Prow, who was hired in December
2016 and works primarily at the Company’s Reston, Virginia office, is expected
to spend a substantial amount of time in Colorado Springs, Colorado (the
location of the Company’s headquarters). The Committee approved the housing
allowance, which will not be grossed up for taxes, following the Company’s cost
analysis that indicated that the allowance would be less expensive than
estimated hotel costs for his visits to Colorado Springs. The Company previously
paid a total of $2,827 for a short-term apartment rental in Colorado Springs in
2017.





